Citation Nr: 0624986	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  02-02 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension, prior to December 4, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from April 1953 to January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted service connection for 
hypertension secondary to diabetes, rated noncompensably 
disabling.  In a December 2001 rating action, the RO 
increased the evaluation for hypertension to 10 percent 
disabling, effective the date of the veteran's claim for 
service connection.  As this was not the maximum evaluation 
possible, and the veteran continues to maintain disagreement, 
this issue remains on appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (citing AB v. Brown, 6 Vet. App. 35, 
38 (1993)).  

In January 2004, the RO granted service connection for 
hypertensive renal dysfunction, hypertensive heart disease 
and hypertension, as a single disability and assigned a 100 
percent evaluation effective December 4, 2002.  The RO 
discontinued the separate evaluation for hypertension.  See 
38 C.F.R. § 4.14 (evaluation of a single manifestation of 
disability under separate diagnoses is to be avoided as 
pyramiding).  As the 100 percent evaluation is the maximum 
schedular evaluation, this is considered a full grant of the 
benefits sought on appeal effective December 4, 2002.  The 
Board has therefore recharacterized the issue as entitlement 
to an increased initial evaluation for hypertension prior to 
December 4, 2002.

This case was previously before the Board in December 2003 
when it was remanded for additional development.  The 
requested development has been completed and the Board 
proceeds with its review of the appeal.

FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Prior to December 4, 2002, the veteran's hypertension was 
not manifested by diastolic readings predominantly 110 or 
more or systolic readings predominantly 200 or more.




CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for hypertension, prior to December 4, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2005).  VCAA applies to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  The VCAA enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  
 
In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for an increased 
initial rating in the June 2000 rating decision, the December 
2001 statement of the case (SOC), a supplemental statement of 
the case (SSOC) issued in March 2006, as well as a VCAA 
compliance letter sent to the veteran in May 2004.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the May 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the May 2004 SSOC.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to a 
redetermination of the claim in March 2006, prior to transfer 
and certification of the appellant's case to the Board, and 
as described above the content of the notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in the development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).
 
Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has all 
relevant current records of treatment, consisting primarily 
of VA treatment records, and the veteran has not identified 
any additional records not already obtained.  He was also 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO, and a Veterans 
Law Judge, which he declined.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

Factual Background

The veteran was service connected for hypertension, as 
secondary to his service connected diabetes mellitus, in a 
June 2000 rating decision.  The grant was based on VA 
treatment records which showed a diagnosis of hypertension, 
although blood pressure readings were not significantly 
elevated.  A noncompensable evaluation was assigned.  

In December 2001, the RO granted an increased rating for 
hypertension, noting that a recent blood pressure reading in 
October 1999 was 172/72.  Treatment records also showed that 
the veteran was taking medication to treat his hypertension.  
A 10 percent evaluation was assigned.  

On December 4, 2002, the veteran filed a claim for increased 
rating for his service connected diabetes mellitus.  
Treatment records show a diagnosis of diabetic nephropathy on 
clinical testing.  In January 2004, the RO granted service 
connection for hypertensive renal dysfunction, hypertensive 
heart disease and hypertension, as a single disability 
secondary to his diabetes mellitus, and assigned a 100 
percent evaluation effective December 4, 2002.  The RO 
discontinued the separate evaluation for hypertension only.

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  

Separate diagnostic codes identify the various disabilities.  
They represent as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  Id.
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2005).  

Prior to December 4, 2002, the veteran was service-connected 
for hypertension, evaluated as 10 percent disabling.  Under 
the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101 
(hypertensive vascular disease), a 10 percent evaluation is 
warranted if diastolic readings are predominantly 100 or 
more, if systolic readings are predominantly 160 or more, or 
if continuous medication is required for control.  The next 
higher, or 20 percent evaluation is warranted if diastolic 
readings are predominantly 110 or more or if systolic 
readings are predominantly 200 or more.  The evaluation of 
hypertension is based on a review of the medical record to 
determine the predominant blood pressure readings.  

As noted in the Board's prior remand, the regulations for 
rating cardiovascular disorders were revised in 1998.  See 62 
Fed. Reg. 65,219 (Dec. 11, 1997), as amended at 63 Fed. Reg. 
37,779 (July 14, 1998) (codified at 38 C.F.R. § 4.130).  The 
veteran filed his claim for service connection for 
hypertension in October 1999 which is after the changed 
regulations became effective.  As the prior regulations were 
not in effect at any time during the pendency of the 
veteran's appeal, they are not for application.  Landgraf v. 
USI Film Products, 511 U.S. 244 (1994).

The Board has thoroughly reviewed all the medical evidence in 
the claims file, which include numerous blood pressure 
readings.  Considering the criteria for rating hypertension 
currently in effect, the Board notes that the veteran's 
diastolic readings for the period prior to December 4, 2002 
are not predominantly 110 or more, nor are the systolic 
readings predominantly 200 or more.  In fact, since October 
1999 and prior to the grant of a total, 100 percent 
evaluation, the Board can not find a single blood pressure 
reading that meets the criteria for a higher evaluation.

In view of the foregoing, the Board finds no basis upon which 
to assign an initial rating in excess of 10 percent for 
hypertension at any time prior to December 4, 2002 when the 
100 percent evaluation was assigned.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim for an initial evaluation greater than 10 percent 
for hypertension.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

An initial evaluation in excess of 10 percent, prior to 
December 4, 2002, for hypertension is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


